Citation Nr: 1437834	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the period from March 22, 2006, to September 27, 2008, for degenerative joint disease at L1/L2 with annular tear at L5/S1.
 
2. Entitlement to an initial disability rating in excess of 20 percent for the period from September 27, 2008, until December 20, 2011, for degenerative joint disease at L1/L2 with annular tear at L5/S1.

3.  Entitlement to an initial disability rating in excess of 40 percent for the period beginning from December 21, 2011, for degenerative joint disease at L1/L2 with annular tear at L5/S1.
 
4. Entitlement to a compensable initial disability rating for bilateral hearing loss.
 
5. Entitlement to a compensable initial disability rating for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to December 2004, including combat service, and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision the RO granted service connection for (1) degenerative joint disease at L1/L2 with annular tear at L5/S1 , (2) bilateral hearing loss, and (3) hepatitis C; and assigned a noncompensable disability rating (zero percent) for each disability, effective March 22, 2006.

On appeal, in a May 2009 rating decision the RO increased the disability rating for the lumbosacral spine disability from zero to 20 percent, effective September 27, 2008, which was the date of the first post-service VA spine examination.

The Board remanded the matter in November 2011.  

Upon remand, a rating decision was issued in October 2012 assigning 10 percent disability rating for degenerative joint disease at L1/L2 with annular tear at L5/S1, effective March 22, 2006; continuing the 20 percent evaluation from September 27, 2008; and then increasing the evaluation to 40 percent from December 21, 2011.

In the same October 2012 rating decision, the RO granted service connection for left lower extremity radiculopathy and assigned an initial 10 percent disability rating effective December 21, 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary because the Board's November 2011 remand directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

More specifically, the Board's November 2011 remand, in pertinent part, directed the AOJ to request that the Veteran identify any outstanding private treatment records pertaining to the remanded claims, and then take appropriate measures to request copies of any outstanding private medical treatment records.

Upon remand, the AOJ sent the Veteran an appropriate letter in November 2011.  He responded in January 2012 by submitting releases for two different private doctors.  The AOJ then sent him a letter in September 2012 informing him that "[d]ue to a change in privacy law, the authorization form[s]" he sent were "no longer valid."  Accordingly, the AOJ asked him to submit new forms.  The letter told him that "[i]f we do not hear from you, we may make a decision on your claim after 10 days."  

The AOJ waited approximately one month before issuing a supplemental statement of the case (SSOC) in October 2012.  Two days later, the AOJ received the requested forms from the Veteran.  No further action was taken.  

In a July 2014 brief, the Veteran's representative noted that the AOJ "allowed this authorization to expire without obtaining or requesting [the] cited records."  The representative appears to be referring to the original forms provided by the Veteran in January 2012, because the representative incorrectly notes that the Veteran "did not renew the VA form 21-4142."  

In either event, this sequence of events shows that the Veteran identified and authorized VA to obtain private treatment records pertinent to his claims.  Due process considerations demand that the matter be remanded to allow the AOJ the opportunity to comply with the prior Board remand directives, which required the AOJ to obtain those records.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)

Accordingly, the case is REMANDED for the following action:

1. Obtain all private treatment records identified by the Veteran as pertinent to his appeal.  

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

2.  All attempts to fulfill the preliminary development specified in paragraph 1 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

3.  After completing all action set forth in paragraphs 1-2, undertake any further action needed as a consequence of the development completed in paragraphs 1-2 above.  This should include arranging appropriate VA examinations if any record indicates that a disability has materially worsened since the last VA examinations were conducted in December 2011.   

Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  This should include considering whether extraschedular referral is needed on the basis of either the single or collective disabilities.  

In addition, if appropriate, the RO must adjudicate whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is warranted in light of the decision of the United States Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447 (2009).

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

